Case 2:20-cv-06171-GRB-AKT Document 13 Filed 03/05/21 Page 1 of 1 PagelD #: 105

LAW OFFICES OF PETER D. BARON, PLLC
PDB K ATTORNEYS AND COUNSELORS AT LAW
532 Broadhollow Road, Suite 114
Melville, New York 11747
TEL: (631) 367-7000 © Fax: (631) 367-7908
Email: legal@peterbaronlaw.com

 

 

 

LAW OFFICES OF

 

 

 

PETER D. BARON

 

Peter D. Baron* Paralegals
Jordan R. Bobrow Marie J. Spero
Martin L. Baron Nicole Tedesco

(1925-2004) Jocelyn S. Verbeeck
Of Counsel:

Hon. John Andrew Kay**
* Also Admitted in NJ March 5, 2021
** Also Admitted in DC

Honorable Gary R. Brown

United States District Judge
Eastern District of New York

100 Federal Plaza, Courtroom 840
Central Islip, New York 11722

Re: McDowall et al. v. ILKB LLC, et. al.
Docket Number: 2:20-cv-06171-GRB-AKT

Dear Judge Brown:

Pursuant to the March 2, 2021 Order, the parties conferred regarding a forthcoming Amended
Complaint. Subject to your Honor’s approval, the parties stipulate that Plaintiff shall file an Amended
Complaint on or before April 9, 2021. Defendant shall respond to the Amended Complaint in normal course
pursuant to the Federal Rules. Upon review of Plaintiff's Amended Complaint, Defendants shall either file
an Answer or renew their letter request for a pre-motion conference.

I hope this clears up any ambiguity and satisfies the Court’s request.

  
 

Respectfully submitte
we” f

Zo tet TL “Baron, Esq
PDB/jrb nf” F

cc: Peter Siachos, Esq. (VIA ECF) / gi

 
 
